DETAILED ACTION
This Final Office action is in response to Applicant’s RCE filing on 05/31/2022.  Claims 1-4 and 21-22 are pending.  The earliest effective filing date of the present application is 07/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, claim 1 recites the limitation “a plurality of look and feel preferences previously set at an automated teller machine located with a predetermined distance from the traveler’s primary residence.” (emphasis added to show amendments, and new matter).  See claim 1 lines 9-11 and similarly at lines 13-14.  For support for this limitation, Applicant refers to the originally-filed Specification at [0014].  See Remarks, 5/31/2022, page 10.  At paragraph [0014] in Applicant’s Specification, Applicant has support for where “The personally identifiable information may also include look and feel characteristics of an automated teller machine previously associated with the traveler. Such an automated teller machine may be an automated teller machine located near a primary residence of the traveler.” (emphasis added).  Accordingly, there is no support for the underlined claim language as the Specification only mentions that the present ATM user interface mirrors the look and feel of an ATM near the user’s primary residence.  This does not provide support for “a predetermined distance from the traveler’s primary residence”, or where the look and feel preferences are previously set at that ATM within a distance to the user’s home, as claimed.  This is found to be new matter and must be removed.      

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites the limitation “a predetermined distance”.  The examiner finds that “a predetermined distance” has been recited prior to this at claim 1, line 10.  Accordingly, this renders the claim indefinite as the scope of the claim is unascertainable due to the lack of proper antecedent basis.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2020/0042158 to Skarda et al. (“Skarda”) in view of U.S. Pat. Pub. No. 2003/0179229 to Van Erlach et al. (“Van Erlach”) in view of U.S. Pat. Pub. No. 2006/0073883 to Franks, JR (“Franks”).
With regard to claim 1, Skarda discloses the claimed kiosk for international travel, said kiosk comprising: 
 	a biometric reader, said biometric reader operable to read a traveler's biometric identifier (see e.g. [0016] where the user device kiosk can collect biometric information of the user as a form or user authentication); 
 	a processor operable to generate a digital rendering of the biometric identifier (see [0016] where biometric data is collected and transmitted to remote server at e.g. [0018-19], where it is inherent that the mobile device has a processor that generates a digital rendering of the biometric data); 
 	a transmitter, said transmitter operable to transmit the digital rendering of the biometric identifier to a central server (see [0016] and [0018-19]; [0036]); 
 	a receiver, said receiver operable to receive, from the central server, personally identifiable information associated with the traveler (see e.g. [0065] where the server receives personally identifiable data from the mobile device, and the mobile device receives information from the server), said personally identifiable information comprising a plurality of look and feel preferences associated with an automated teller machine associated with the traveler (see [0065] “For the retrieval, the mobile device may [be in] communication with an external server for the access of the customized user interface.  The communication may occur over a network and in communication with a user interface configuration module which may exist with a third party service provider or other entity in which personalization engine and ranking module may use user application and mobile interactions to determine segments, tiles, and layout of the customized user interface to be transmitted for display on a display of the user mobile device.”; [0066] “Accordingly, at operation 706, a user interface is presented which includes segments and corresponding tiles which are most frequently used and appropriate for a user, time, location, profile, etc.” where the mobile device the interface configuration data associated with the user, where the configuration data is the claimed “plurality of look and feel preferences”; the examiner notes that the claimed ATM is the mobile device), where the look and feel preferences were previously set at the ATM/mobile phone located within a predetermined distance from the traveler’s primary residence (see Skarda [0029, 33, 41, 48, 53, 58, 61]; e.g. see [0058] where user preferences are established that for instance relates to presenting one thing in the U.S. and another thing in Germany of Singapore ([0041] [0033]) where the user preferences could be established while the user is at home in the U.S. (i.e. located within a predetermined distance from the traveler’s primary address, or “near” the user primary residence, as disclosed in Applicant’s Specification) and can be applied while the user is outside of the U.S.); and 
 	a display, said display operable to display the plurality of look and feel preferences of the automated teller machine associated with the traveler (see e.g. [0066] and associated text).  

    PNG
    media_image1.png
    430
    393
    media_image1.png
    Greyscale
 	The examiner notes that Skarda does not explicitly disclose transmitting the digital rendering of the biometric identifier.  The examiner notes that this is common practice in the biometric authentication art.  To be clear, the examiner refers to Van Erlach at e.g. [0009] and associated text where it would have been obvious to one of ordinary skill in the art to include the generated digital rendering of the “one or more user biometrics” in a message to a remote server (the remotely located logic engine of Van Erlach), and further where the remote server uses the data to determine PII about the user comprising at least look and feel preferences, as shown in Van Erlach at [0009].  This would have been beneficial at the time of filing to include so that the remote server can include the biometric information so that the remote server can make a decision directly from the biometric digital rendering.  Therefore, it would have been obvious to one of ordinary skill in the authentication art at the time of filing to modify the teachings of Skarda to include the generated digital rendering of the “one or more user biometrics” in a message to a remote server (the remotely located logic engine of Van Erlach), and further where the remote server uses the data to determine PII about the user comprising at least look and feel preferences, as shown in Van Erlach at [0009].  This would have been beneficial at the time of filing to include so that the remote server can include the biometric information so that the remote server can make a decision directly from the biometric digital rendering.
	 	Skarda also does not disclose a fixed housing kiosk that is operable to dispense currency and document(s).  Kiosks in general are common.  Stand-alone fixed kiosks perform many functions in society.  One reference that discloses this is Franks at e.g. Fig. 1, [0017-20], [0013-14], [0016], [0062], published claims which includes a stand-alone kiosk that dispenses near the display cash and dispenses identification documentation such as smart card, appropriate IRS documentation, hotel room key card, where this is performed in order to provide a machine that provides automated functionality for a user, such as dispenser various things that are needed for any given situation, as described in Franks.  See further the kiosk of Franks includes biometric scanners/readers at [0008], [0018]; processors at e.g. [0005], [0016] etc.; receiver at e.g. [0034]; and display at [0028].

[0013] It is a second objective of the invention to provide a casino all-in-one kiosk that offers casino loyalty card issuance and management functions, cash-dispensing, ticket redemption, electronic funds transfer (EFT), ticket issuance, and other casino-related services, including issuance and management of magnetic strip or smart cards other than casino "loyalty" cards, such as cards that permit electronic funds transfer (EFT), gift cards, or hotel room "keys".
[0014] It is a third objective of the invention to provide a casino all-in-one kiosk that not only issues casino loyalty and other types of cards, dispenses cash and redeems tickets, but that also provides ancillary services such as hotel check-in/check-out, reservations and ticketing, and coupon dispensing, and that may further be integrated with a financial services network to provide banking and credit card services.
 	Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to include a kiosk that dispenses money and other identity documents so that the look and feel, as described in Skarda, can be implemented on this kiosk with biometric capability, processor, receiver, and display, where this is performed in order to provide the different capabilities at a kiosk for the user to user, such capable as dispensing currency and dispensing other identity documentation, as described in Franks. 
	For claims 21-22, the examiner notes that Franks, as shown above, teaches the dispensing of documents at an ATM such as receipts, coupons, tickets, sports betting tickets, IRS documentation, EFT identification card, gift card, hotel room key, smart cards, etc. as shown throughout the Specification and published claims.  The examiner notes that these claims are related to a “kiosk”.  The examiner has shown where documentation, cards, and the like can be dispensed.  Claims 21 and 22 recite where other documentation such as passport and driver’s license are dispensed.  The examiner finds that this is intended use language.  Franks fully teaches where the ATM can dispense documents.  The specific data in the document is not granted patentable weight as that is intended use for this kiosk claim.  The kiosk in the combination above is fully capable of dispensing any type of document with different data on the document.  Accordingly, the examiner finds that one of ordinary skill in the kiosk art would have, at the time of filing, been able to dispense any type of document base don the teachings of Franks, where this is beneficial so that the kjosk can provide necessary documentation to the user of the ATM.  See Franks above.  

With regard to claim 2, Skarda further discloses where the plurality of look and feel preferences comprise a plurality of selectable options (see e.g. [0059] where the tiles are selectable).  

With regard to claim 3, Skarda further discloses where the plurality of look and feel preferences comprise, for each of the plurality of selectable options, a location with respect to the display (see e.g. [0040]).  

With regard to claim 4, Skarda further discloses where the plurality of look and feel preferences comprise one or more colors to be displayed on the display (see [0017] user picture includes a plurality of colors such as black and white).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 21, and 22 have been fully considered and are not found to be persuasive.  
The examiner has withdrawn the previously-made rejections under 35 USC 112, and made new rejections above. 
The examiner respectfully disagrees with Applicant’s arguments for the rejections under 35 USC 103.  The examiner refers Applicant to the rejections above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER LUDWIG/Primary Examiner, Art Unit 3687